Wells, J
His grantor having possession, the demandant took sufficient title, under bis deed, to enable him to maintain a writ of entry. But the tenant held a prior title by an absolute deed. The unsealed written agreement to reconvey did not constitute a defeasance at law. Performance of the condition of that agreement would not operate to revest the legal title in the grantor. It requires a reconveyance, and that can be enforced only in equity. Until the legal title is restored to the grantor or his assigns, the deed to the tenant gives him the better title, which must prevail at law. Cranston v. Crane, 97 Mass. 459. Exceptions overruled.